Case 7:20-cv-01399-NSR Document 1-21 Filed 02/18/20 Page 1 of 3




                    EXHIBIT T
                    Case 7:20-cv-01399-NSR Document 1-21 Filed 02/18/20 Page 2 of 3


Ira Emanuel

From:                             Ira Emanuel
Sent:                             Monday, April 15, 2019 2:25 PM
To:                               Erik Asheim
Cc:                               Ateres Bais Yaakov Attorneys; Aaron Fink (ajfink@optonline.net); Leslie Kahn
Subject:                          RE: Ateres Bais Yaakov - ZBA application - Request for Survey


Thanks, Eric

Very truly yours,

Ira M. Emanuel, Esq.
4 Laurel Road
New City, NY 10956
845-634-4141
Fax: 845-634-9312
www.emanuellaw.com
Please reply to ira@emanuellaw.com

From: Erik Asheim <e.asheim@clarkstown.org>
Sent: Monday, April 15, 2019 9:13 AM
To: Ira Emanuel <ira@emanuellaw.com>
Cc: Ateres Bais Yaakov Attorneys <Ateres.Bais.Yaakov.Attorneys@weil.com>; Aaron Fink (ajfink@optonline.net)
<ajfink@optonline.net>; Leslie Kahn <l.kahn@clarkstown.org>
Subject: Re: Ateres Bais Yaakov - ZBA application - Request for Survey

Good morning Ira,
Sorry for the delay, I was out of the office a few days last week. We will process the Zoning Board of Appeals application
when we receive the survey.
Erik

On Wed, Apr 10, 2019 at 3:08 PM Ira Emanuel <ira@emanuellaw.com> wrote:

 Dear Eric,



 I would appreciate a response to the attached, originally sent on April 4. Thanks.



 Very truly yours,



 Ira M. Emanuel, Esq.

 4 Laurel Road

                                                             1
               Case 7:20-cv-01399-NSR Document 1-21 Filed 02/18/20 Page 3 of 3
New City, NY 10956

845-634-4141

Fax: 845-634-9312

www.emanuellaw.com

Please reply to ira@emanuellaw.com




~!~




                                              2
